Citation Nr: 1513683	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.  

3.  Entitlement to an effective date earlier than March 31, 2009, for the grant of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2009 and June 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

To clarify the procedural history, the Board notes that the Veteran's initial claim of entitlement to service connection for posttraumatic stress disorder (PTSD), filed in March 2004, was subsequently denied by the Board in January 2009.  The Veteran properly appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the parties agreed to a Joint Motion for Remand (JMR), and a January 2010 Order of the Court granted the motion and remanded the matter to the Board.  While the matter was pending before the Court, the Veteran submitted new and material evidence in March 2009 which ultimately led to the RO granting his claim of service connection for PTSD in December 2009.  Thereafter, the Board issued a June 2010 decision dismissing the appeal regarding the claim of entitlement to service connection for PTSD in light of the December 2009 RO decision.  Following the December 2009 RO decision, the Veteran timely appealed regarding the initial rating and effective date assigned for the grant of service connection for PTSD.  Given the above, the Board finds that neither the July 2004 RO decision nor the January 2009 Board decision became final and the Veteran's initial March 2004 claim of entitlement for service connection for PTSD remained pending throughout the appeal period.  See 38 C.F.R. §§ 20.200, 20.302, 20.1100, 20.1103, 20.1104 (2014).  

The issues of entitlement to an initial disability rating in excess of 70 percent for PTSD and entitlement to an effective date earlier than March 31, 2009, for the grant of a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's current PTSD first manifested in February 2004.  

2.  The Veteran's initial claim of entitlement to service connection for PTSD was received on March 25, 2014.  


CONCLUSION OF LAW

The criteria for an effective date of March 25, 2004 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, given the Board's favorable decision herein, no further discussion of VA's duties is warranted.  


II.  Earlier Effective Date - Service Connection, PTSD

The Veteran has claimed entitlement to an effective date prior to March 31, 2009, for the grant of service connection for PTSD.  

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date; otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i).  

When new and material evidence, other than service department records, is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. § 3.400(q)

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

The Veteran's initial claim of entitlement to service connection for PTSD was received on March 25, 2004.  This claim was denied in a July 2004 RO decision which the Veteran properly appealed by submitting a timely notice of disagreement (NOD) and, following the issuance of a statement of the case (SOC), a VA Form 9 substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302.  Thus, the July 2004 RO decision did not become final.  See 38 C.F.R. § 20.1103.

As noted in the Introduction above, the Veteran's initial claim was denied by the Board in January 2009.  Thereafter, the Veteran properly appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the parties agreed to a Joint Motion for Remand (JMR), and a January 2010 Order of the Court granted the motion and remanded the matter to the Board.  While the matter was pending before the Court, the Veteran submitted new and material evidence in March 2009 which ultimately led to the RO granting his claim of service connection for PTSD in December 2009.  Thereafter, the Board issued a June 2010 decision dismissing the appeal regarding the claim of entitlement to service connection for PTSD in light of the December 2009 RO decision.  Following the December 2009 RO decision, the Veteran timely appealed regarding the initial rating and effective date assigned for the grant of service connection for PTSD.  Given the above, the Board finds that the January 2009 Board decision did not become final, the July 2004 RO decision was not subsumed by a final Board decision, and therefore, the Veteran's initial March 2004 claim of entitlement for service connection for PTSD remained pending throughout the appeal period.  See 38 C.F.R. §§ 20.1100, 20.1104.  Moreover, as the Veteran properly submitted new and material evidence while the matter remained pending on appeal, in calculating the proper effective date, it shall be as though the former RO and Board denials had not been rendered.  See 38 C.F.R. § 3.400 (q).  

In light of the above, the Board finds that the proper effective date for the grant of the Veteran's claim of service connection for PTSD is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As has been explained, the Veteran's initial claim was received on March 25, 2004 and remained pending thereafter.  Therefore, the Board must determine whether the date entitlement to service connection for PTSD arose prior to March 25, 2004, or thereafter.  

VA treatment records document that the Veteran was admitted in February 2004 after having homicidal ideation toward a coworker.  Upon admission, the Veteran reported that following September 2011, he started experiencing anxiety and increased irritability.  He had a history of suicidal ideation, alcohol use, and sleep impairment.  He displayed a flat affect, with psychomotor impairment, thought blocking.  He was initially diagnosed with major depressive disorder (MDD), alcohol abuse.  The possibility of PTSD symptoms was also noted, and the condition needed to be ruled out, in addition to bipolar disorder and panic attacks.  His assigned current GAF score was 30.  

The Veteran was then transferred to the Yale New Haven Psychiatric Hospital from until March 2004.  Upon and discharge, the Veteran was diagnosed with MDD, recurrent and severe with psychotic features; alcohol dependence; and PTSD, with severe impairment of function.  

April 2004 correspondence from a private PTSD clinic acknowledges that the Veteran was currently experiencing clinically significant symptoms of PTSD including hyperarousal, re-experiencing, and avoidance.  In particular, it was noted that the Veteran began experiencing symptoms shortly after returning from his second tour of duty in Thailand, and that his symptoms worsened following the September 2011 terrorist attacks.  

The Veteran was first afforded a VA examination in June 2004.  He reported his recent psychiatric hospitalization and endorsed continuing symptoms of depression and sleep impairment.  The examiner diagnosed MDD, alcohol abuse, and subclinical PTSD, and assigned a GAF score of 60.  He stated that there was a lack of consistency within the medical record regarding a PTSD diagnosis.  He noted the PTSD diagnosis from a private PTSD clinic, but stated that the clinician did not substantiate the diagnosis with specific symptoms.  The VA examiner based his diagnosis of subclinical PTSD on some indication of symptoms including increased arousal and sleep impairment, but a lack of avoidance and re-experiencing.  

An August 2005 letter from the Veteran's treating private psychiatrist notes that he had been treating the Veteran since his psychiatric hospitalization in 2004.  He noted that at the time of the Veteran's admission, the presence of PTSD symptoms consistent with the Veteran's active duty were noted, but appeared to be secondary to a psychotic break, depression, and or alcohol abuse.  He acknowledged that the prior hesitance to identify the Veteran's condition as PTSD was largely due to the possibility that his diagnosis was more on the psychotic depression spectrum, or even possibly the paranoid schizophrenic spectrum, but that such possibility turned out not to be tenable; rather, the structure of his breakdown in 2004 was clearly a PTSD re-experiencing episode, which matches the Veteran's detailed description of a stressor incident during his active service in Vietnam.  

The Board has considered the evidence of record, including as discussed above, and after resolving any reasonable doubt in favor of the Veteran, finds that the Veteran's current PTSD symptoms first manifested in February 2004, when he was hospitalized following a re-experiencing of his in-service stressors which led to a psychotic break and homicidal ideation toward a coworker.  The Veteran's claim of entitlement to service connection for PTSD was subsequently received on March 25, 2004.  Therefore, the proper effective date for the grant of the Veteran's claim of service connection for PTSD is the date of receipt of his claim, or March 25, 2004, and the Veteran's claim is granted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An earlier effective date of March 25, 2004 for the grant of service connection for PTSD is granted.  


REMAND

In light of the Board's determination above that an earlier effective date of March 25, 2004 is warranted for the grant of service connection for PTSD, the Board finds that additional development is required regarding his claims of entitlement to an initial disability rating in excess of 70 percent for PTSD and entitlement to an effective date earlier than March 31, 2009, for the grant of a TDIU rating.  

The RO must have the opportunity to assign an evaluation from March 25, 2004, the effective date of the grant of service connection for PTSD.  As such, the Veteran's claims of entitlement to an initial disability rating in excess of 70 percent for PTSD and entitlement to an effective date earlier than March 31, 2009 for the grant of a TDIU rating are impacted by the outcome of this rating and therefore, they are inextricably intertwined with the implementation of the grant of an earlier effective date for the grant of entitlement to service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Additionally, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  In addition, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  

The Board notes that the most recent VA examination for PTSD was conducted in May 2011.  In light of the nearly four years that have elapsed since the most recent VA examination, the Board finds that a current VA examination is warranted to assess the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, an opinion as to the functional impact of the Veteran's service-connected PTSD on his employability from March 25, 2004 would be beneficial.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure or follow a substantially gainful occupation).  

Therefore, the VA examiner should also provide an opinion as to the functional impact of the Veteran's service-connected PTSD on his ability to secure or follow a gainful occupation from March 25, 2004.  The examiner should consider the Veteran's level of education, special training, and previous work experience in making this determination, without regard to nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA treatment records within the claims file appear to be the May 2011 VA examination report.  Moreover, the Veteran has received past private treatment for his PTSD; therefore, additional outstanding records of relevant private psychiatric treatment may also exist.  Accordingly, any outstanding current VA or private treatment records should be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's outstanding, relevant VA and private treatment records dated to the present.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly notified.  

2.  Following the implementation of the grant of entitlement to an earlier effective date of March 25, 2004 for the grant of service connection for PTSD and the assignment of an appropriate disability rating from that date, undertake any additional development deemed necessary for the Veteran's initial increased rating claim for PTSD from March 25, 2004.  

3.  Afford the Veteran a current VA examination in order to ascertain the current nature and severity of his PTSD and its functional impact upon his ability to secure or follow a substantially gainful occupation (consistent with his education, training, and occupational experience).  
The entire claims file (including the paper claims file and any electronic records) must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary must be performed, and a complete rationale must be provided for any opinion expressed.  

Specifically, the examiner must indicate all manifestations and symptoms of the Veteran's PTSD, to include the assignment of a Global Assessment of Functioning (GAF) score.  

The examiner should also identify the functional impact of the Veteran's PTSD upon his ability to secure of follow a substantially gainful occupation consistent with his education, training, and occupational background from March 25, 2004 and prior to March 31, 2009.  

4.  Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an initial disability rating in excess of 70 percent for PTSD and entitlement to an effective date earlier than March 31, 2009, for the grant of a TDIU rating.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and the opportunity to respond thereto before returning these matters to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


